PER CURIAM.
Motion to dismiss appeal from order permitting city of New York to intervene granted, with $10 costs. Motion to dismiss appeal from judgment denied, on condition that the appellants perfect their appeal and put the case upon the next calendar of this court; otherwise, motion granted, with $10 costs. Motion to postpone the argument of preceding motion denied, without costs. Motion for stay of judgment granted. Settle orders before Mr. Justice BURR. See, also, 60 Misc. Rep. 145, 112 N. Y. Supp. 127.